11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Deborah Dearing,                             * From the 350th District
                                               Court of Taylor County,
                                               Trial Court No. 9783-D.

Vs. No. 11-12-00105-CR                       * April 30, 2014

The State of Texas,                          * Memorandum Opinion by Wright, C.J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below.      Therefore, in accordance with this court’s opinion, the
judgment of the trial court is reversed, and the cause is remanded.